DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with non-provisional application 17/060,476, now US Patent 11162661 B2, which in turn claims domestic benefit with US Provisional Applications 62/910,204, 62/979,029, and 62/979,039. The examiner notes that the support for wherein each passive optical nanostructure comprises a plurality of spacers configured to separate its respective light emitting element from the optical structure was found in 62/979,029 in at least Figs 18A-18B and found in 62/979/039 in at least Figs 9-10; however, the examiner did not find support the italicized limitation in 62/910,204. Accordingly, the earliest effective filing date was recognized as 02/20/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/17/2022, 02/17/2022, and 05/18/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 6-11, and 14-16 are allowed.




The following is an examiner' s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, described below, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein each passive optical nanostructure comprises a plurality of spacers configured to separate its respective light emitting element from the optical structure as set forth in the claim.
The closest prior art of record found was to be Han et al (US 20190377067 A1; “Han”). The examiner notes that Han was found as Cite No. 99 on Page 11 in one of the two IDS filed on 02/17/2022. Additionally, Han was described by the examiner in the Office Action filed on 08/21/2021 for 17/060,476 (“476”).
An analysis of the claim limitations as compared with the disclosure of Han would be similar to the analysis given to claim 4 of 476 on Pages 4-6 and 10-11 in the Office Action filed on 04/29/2021 for 476. 
Re Claims 3, 6-11, and 14-15:
The claims are allowed due to their dependence on base claim 1.
Re Claim 16:
The closest prior art of record, Han fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of wherein each passive optical nanostructure comprises a plurality of spacers configured to separate its respective light emitting element from the optical structure as set forth in the claim.
An analysis of the claim limitations as compared with the disclosure of Han would be similar to the analysis given to claim 4 of 476 on Pages 4-6 and 10-11 in the Office Action filed on 04/29/2021 for 476. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 is considered pertinent to applicant's disclosure.
Han et al (US 20200096171 A1) discloses an illumination apparatus comprising a plurality of passive optical nanostructures (plurality of nano-structures 125a, Fig 3, ¶ 0047).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875